Stiles, J.
(dissenting). — I have examined the authorities upon which the court bases the foregoing opinion and do not find any of them exactly in point in this particular case, where a public municipal corporation, having the power of eminent domain, is concerned. In support of my view that injunction should not lie I quote the syllabus in City of Logansport v. Uhl, 99 Ind. 531:
“Where the owner of a water power stands by, and, not objecting, permits a city, without first assessing and paying his damages, to erect works for a water supply by drawing water from the stream and thus diminishing his power, he creates an equitable estoppel, so that he will not be protected by injunction, but will be left to assert his rights at law. ’ ’
This was a unanimous decision, where the time elapsed was only three years.